Allowable Subject Matter
Claims 1-20 are pending and allowed.
Reasons for Allowance
The following is an examiner’s statement for reasons for allowance: The prior art on record did not teach the combination of elements of the independent claims. Specifically the prior art on record did not teach with respect to the independent claims:  generating a mapping associated with at least the first virtual object, wherein the mapping comprises the first identifier having a context of the private cloud and the second identifier having a context of the public cloud; migrating the first virtual object from the private cloud to the public cloud; determining that the first identifier assigned to the first virtual object is a same identifier assigned to another virtual object in the public cloud; assigning a new first identifier unique within the public cloud to the first virtual object for the public cloud; and updating the mapping associated with the first virtual object to reflect the assignment of the new first identifier to the first virtual object.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reason for Allowance.”



Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571) 270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAMZA N ALGIBHAH/Primary Examiner, Art Unit 2454